
	

113 HRES 780 IH: Honoring the life, accomplishments, and legacy of Chokwe Lumumba.
U.S. House of Representatives
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 780
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2014
			Mr. Conyers submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Honoring the life, accomplishments, and legacy of Chokwe Lumumba.
	
	
		Whereas Chokwe Lumumba was born on August 2, 1947, as Edwin Taliaferro, to Lucien and Priscilla
			 Taliaferro in Detroit, Michigan;
		Whereas Chokwe Lumumba was a staunch advocate for African-American self-determination and equality
			 under the law in the United States;
		Whereas throughout his life, Chokwe Lumumba worked to defend the rights of African-American
			 activists and communities, and opposed human rights violations throughout
			 the world;
		Whereas growing up as a young man, Chokwe Lumumba experienced racism first hand, from white only restaurants that would not serve his family to housing and job discrimination in his community,
			 and became a political activist engaging in protest activities and raising
			 money for the Student National Coordinating Committee (SNCC);
		Whereas because of the racism he experienced as a young man, Chokwe Lumumba developed a level of
			 social consciousness that grew as he internalized the racist acts of the
			 Civil Rights Era, such as the killing of Emmitt Till, the 16th Street
			 Baptist Church bombing, and the assassinations of Malcolm X and Medgar
			 Evers;
		Whereas like many other young Black activists during the Civil Rights Era, Chokwe Lumumba took on a
			 deep radical activism following the assassination of Dr. Martin Luther
			 King, Jr., becoming a leading figure of the New Afrika Republic movement
			 and adopting the names of an African tribe and the slain Congolese
			 revolutionary Patrice Lumumba;
		Whereas in 1969, Chokwe Lumumba graduated from Kalamazoo College, where he formed the Black United
			 Front student movement which advocated for the establishment of
			 African-American studies departments at universities throughout the
			 Midwest;
		Whereas in 1975, Chokwe Lumumba graduated first in his class from Wayne State University Law
			 School, where he advocated for fair grading procedures and support
			 programs for African-American students;
		Whereas upon graduating law school, Chokwe Lumumba became an advocate for the protection of Black
			 communities in Detroit, against attacks by local police, and established
			 the Malcolm X Center to train young Black activists and teach the
			 dismantling of racism and inspirations of Black pride;
		Whereas as an attorney Chokwe Lumumba defended individuals and groups whose human rights were
			 violated, and took on a host of high-profile and controversial cases,
			 including that of Black activists Hayward Brown and Fulani Sunni Ali,
			 rapper Tupac Shakur, and former Black Panther Party members Geronimo Pratt
			 and Assata Shakur;
		Whereas in 1985, Chokwe Lumumba became active in the movement against apartheid in South Africa,
			 training and motivating African-American youth to become active in the
			 fight against global racial injustice;
		Whereas in 1987, Chokwe Lumumba co-founded the National Coalition of Blacks for Reparations in
			 America (N’COBRA) and was a key partner in the national effort to foster a
			 dialogue on the continuing impact of the transatlantic slave trade;
		Whereas in light of the political opportunities for African-Americans in the south created by the
			 Civil Rights movement, Chokwe Lumumba transformed his radical activism and
			 adopted more inclusive tactics to establish political power, becoming
			 elected to the Jackson, Mississippi City Council in 2009 and Jackson,
			 Mississippi Office of the Mayor in 2013;
		Whereas Chokwe Lumumba as City Councilman and Mayor never renounced his goal for African-American
			 self-determination and equality, but instead worked within the government
			 structure to organize new social and economic networks that created
			 unprecedented coalitions across racial and political lines; and
		Whereas Chokwe Lumumba leaves a legacy that will guide and inspire generations to come: Now,
			 therefore, be it
	
		That the House of Representatives—
			(1)honors the life, accomplishments, and legacy of the dedicated political activist, community leader,
			 and man of the people Chokwe Lumumba; and
			(2)extends its heartfelt sympathies and condolences to the members of the family of the late Chokwe
			 Lumumba.
			
